

Exhibit 10(d)











 








TRUST AGREEMENT


Between


PPL CORPORATION


And


WACHOVIA BANK, N.A., AS TRUSTEE


--------------------------------------------------------------------------------



 
PPL EMPLOYEE CHANGE IN CONTROL AGREEMENTS TRUST


TABLE OF CONTENTS




ARTICLE



 
I
Establishment, Purpose and Nature of Trust Fund
       
II
Contributions to Trust Fund and Allocation to Plan Accounts
       
III
Cessation of Payments from Trust Fund While Company Insolvent
       
IV
Payments from Trust Fund While Company Solvent
       
V
Responsibilities of the Trustee
       
VI
Fees, Expenses and Taxes
       
VII
Accounts of the Trustee
       
VIII
Resignation or Removal of the Trustee
       
IX
Action of PPL or the Accounting Party
       
X
Reservation of Powers
       
XI
Surplus Plan Accounts and Termination of Trust
       
XII
Merger or Consolidation of the Trustee
       
XIII
Miscellaneous





--------------------------------------------------------------------------------





TRUST AGREEMENT
Between
PPL CORPORATION
And
WACHOVIA BANK, N.A., AS TRUSTEE


This Agreement and Declaration of Trust (hereinafter called the "Trust
Agreement") made as of the 1st day of January 2007, by and between PPL
Corporation, a corporation organized and existing under the laws of the
Commonwealth of Pennsylvania, with its principal place of business at Allentown,
Pennsylvania, hereinafter referred to as “PPL,” or the "Company," and Wachovia
Bank, N.A., with its principal place of business at Charlotte, North Carolina,
hereinafter called the "Trustee",
WITNESSETH:
WHEREAS, PPL has heretofore adopted certain change in control agreements with
certain of its subsidiaries' employees (such employees and their designated
beneficiaries where applicable being hereinafter referred to collectively as the
"Participants" and individually as a "Participant") and may hereafter adopt
other such agreements or plans; and
WHEREAS, PPL wishes to establish this grantor trust, hereinafter called the
"Trust," for the collective investment of such property as may from time to time
be contributed thereto, subject only to the claims of PPL's general creditors in
the event of PPL's Insolvency (as defined in Article III); and
WHEREAS, PPL wishes the Trust to be used in connection with such plans or
agreements as it may from time to time designate under Article X of this Trust
Agreement (which plans and agreements are hereinafter called the "Plans"
collectively or the "Plan" individually), although the Trust may not necessarily
hold sufficient assets to satisfy all of the benefits to be provided under the
Plans; and
WHEREAS, the Trustee is willing to hold and administer such trust assets
pursuant to the terms of this Trust Agreement.
NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, PPL and the Trustee intending to be legally bound hereby, do
covenant and agree as follows:


--------------------------------------------------------------------------------



Article I
Establishment, Purpose and Nature of Trust Fund


1.1 PPL hereby establishes with the Trustee a trust consisting of such cash
and/or marketable securities as shall be paid to the Trustee with respect to the
Plans pursuant to Article II, Paragraph 2.1. The Trust shall be known as the PPL
EMPLOYEE CHANGE IN CONTROL AGREEMENTS TRUST. The creation of this Trust is not
intended to create an employee benefit plan subject to Title I of the Employee
Retirement Income Security Act of 1974. The Trust is intended to constitute an
unfunded arrangement and shall not affect the status of the Plans as unfunded
plans maintained for the purpose of providing deferred compensation for a select
group of management or highly compensated employees for purposes of Title I of
the Employee Retirement Income Security Act of 1974, as amended.
1.2 The Trust shall consist of all contributions to the Trust by PPL and the
earnings and losses thereon (including unrealized gains and losses), less
disbursements therefrom (hereinafter called the "Trust Fund"). The principal of
the Trust, and any earnings thereon shall be held separate and apart from other
funds of PPL and shall be used exclusively for the uses and purposes of
Participants, and general creditors as herein set forth. Participants shall have
no preferred claim on, or any beneficial ownership interest in, any assets of
the Trust. Any rights created under the Plans and this Trust Agreement shall be
mere unsecured contractual rights of Participants against PPL. Any assets held
by the Trust will be subject to the claims of PPL's general creditors under
federal and state law in the event PPL becomes Insolvent.
1.3 The Trust hereby established is revocable by PPL; provided, however, that it
shall be irrevocable upon a Change in Control, as defined in Paragraph 10.3.
1.4 The Trust Fund shall be held by the Trustee, subject to the reservation of
powers under Paragraphs 10.1 and 10.2 of Article X, for the purpose of providing
benefits in accordance with the terms of the Plans. The Trustee shall pay all
benefits as they become due and payable pursuant to the Plans in accordance with
Article III and Article IV to the extent there are sufficient funds in the Trust
to do so. Notwithstanding the foregoing, the Trust Fund shall be treated as an
asset of PPL and shall remain subject to the claims of PPL's general creditors
in the event of PPL becomes Insolvent.
1.5 The rights, powers, titles, duties, discretions and immunities of the
Trustee shall be governed solely by this Trust Agreement and applicable state
and federal law.
1.6 The Trust is intended to be a grantor trust, of which PPL is the grantor,
within the meaning of subpart E, part I, subchapter J, chapter 1, subtitle A of
the Internal Revenue Code of 1986, as amended, Sections 671-678, and any
successor statute thereto, and shall be construed accordingly.
1.7 The Plans and any persons who may be entitled to benefit payments under the
terms of the Plans shall not have any preferred claim on the Trust Fund. Persons
who may be entitled to benefit payments under the terms of the Plans shall have
no greater right or status than an unsecured creditor of PPL with respect to
such amounts.
1.8 Notwithstanding anything else in this Agreement to the contrary: (1) the
Trustee is not a party to, and has, except as expressly provided herein, no
duties or responsibilities under, the Plans; (2) PPL shall be required to
certify in writing to the Trustee the identity of any party or person, whether
or not a fiduciary named in any Plans, which has the power to manage and control
Plan assets, and the Trustee shall be entitled to rely upon such certification
until notified otherwise in writing by PPL; and (3) in any case in which a
provision of this Agreement conflicts with any provision in any Plans, this
Agreement shall control. Notwithstanding the preceding sentence, the Trustee
reserves the right to seek a judicial and/or administrative determination as to
its proper course of action under this Agreement.
1.9 The terms of the Plans shall govern the amount, form and timing of benefit
payments to which a Participant is entitled under the Plans. The Trustee shall
have no right or obligations with respect to any of the provisions of the Plans
except as provided in this Trust Agreement.


--------------------------------------------------------------------------------



Article II
Contributions to Trust Fund and Allocation to Plan Accounts


2.1 Subject to the provisions of Paragraph 2.2, PPL may from time to time make,
or cause to be made, such contributions to the Trust Fund of cash and/or
marketable securities as it determines to be appropriate in its sole discretion
and are acceptable to the Trustee, which shall be held by the Trustee for the
benefit of the Participants covered by each respective Plan, subject to the
reservation of powers under Paragraphs 10.1 and 10.2 of Article X and the claims
of PPL's general creditors in the event PPL becomes Insolvent. The Trustee shall
be accountable for all such contributions, but shall have no duty to determine
that the amounts thereof comply with the provisions of the Plans. PPL shall
designate the Plan Account or Accounts as defined in Paragraph 2.3 to which each
contribution shall be allocated and the amount of such contribution to be
allocated to each such Plan Account.
2.2 Upon the occurrence of a Potential Change in Control (as defined in
Paragraph 10.3), the Chief Executive Officer of PPL (or his or her designee) may
authorize a cash contribution to be made to the Trust in an amount equal to the
amount that, in the determination of PPL, is sufficient to pay each Participant
or beneficiary the benefits to which Participants or their beneficiaries would
be entitled pursuant to the terms of the Plans as of the date of the Potential
Change in Control assuming each Participant terminated employment as of such
date under circumstances giving rise to payment of benefits under the Plans.
After a Change in Control, the Trustee may compel any contribution that is
required under the Trust. Within 60 days following the end of each Plan year
ending after a Change in Control has occurred, PPL shall be required to
irrevocably deposit additional cash or other property to the Trust in an amount
sufficient and to the extent necessary, to pay each Participant or beneficiary
the benefits payable pursuant to the terms of the Plans as of the close of the
Plan years.
2.3 The Trustee shall hold the Trust Fund without distinction as to principal or
income as a single commingled fund, but for bookkeeping purposes shall maintain
a separate account (hereinafter called a "Plan Account" or an "Account")
reflecting the interest of each Plan in the Trust Fund. Each Plan Account shall
consist of contributions to and payments from the Trust Fund which are allocable
to each such Plan, and the earnings thereon, less disbursements therefrom
attributable to the interest of each Plan in the entire Trust Fund. The Trustee
shall advise the Accounting Party (as defined in Paragraph 2.4 below) of the
Fair Market Value (as defined in Paragraph 2.5 below) of assets in the Trust
Fund as of the close of each calendar year of the Trust, or at such more
frequent intervals as may be mutually agreed upon between the Accounting Party
and the Trustee, among the Plan Accounts based upon the actual return of each
Plan Account.
2.4 For purposes of this Trust Agreement, the Accounting Party is PPL prior to
the occurrence of a Change in Control, and after the occurrence of a Change in
Control, in lieu of PPL, a committee composed of three members appointed by the
Board of Directors of PPL prior to the occurrence of a Change in Control. Any
vacancy on the committee after the occurrence of a Change in Control (arising
for any reason, including the failure of the Board of Directors of PPL to
appoint three members willing to serve on the committee or the death or
resignation of any member) will be filled by an employee or former employee of
PPL with an accrued benefit under any of the Plans designated by the remaining
members or member of the committee, who is willing to serve as a member of the
committee. If the remaining members of the committee cannot agree on a new
member or there are no members of the committee (for any reason, including the
failure of the Board of Directors of PPL to appoint prior to the occurrence of a
Change in Control any person who is willing to serve on the committee or the
death or resignation of all members) any vacancy after the occurrence of a
Change in Control shall be filled by the Participant with the largest accrued
benefit under the Plans and who is willing to serve as a member. If at any time
after an occurrence of a Change in Control, there are no members of the
committee willing or able to serve, the determination as to the Participant with
the largest accrued benefit under the Plans shall be made by the Trustee. In the
event that there are less than three persons who are willing to serve as
members, the committee shall consist of the number of such persons who are
willing to serve as members.
2.5 For purposes of this Trust Agreement, "Fair Market Value" for any security
shall be determined as follows:
(a) securities listed on the New York Stock Exchange, the American Stock
Exchange or any other recognized exchange shall be valued at their last sale
prices on the exchange on which securities are principally traded on the
valuation date (NYSE-Composite Transactions or AMEX-Composite Transactions
prices to prevail on any security listed on either of these exchanges as well as
on another exchange); and where no sale is reported for that date, the last bid
price shall be used.
(b) all other securities and assets shall be valued at their market values as
fixed by the Trustee's staff regularly engaged in such activities.


--------------------------------------------------------------------------------



Article III
Cessation of Payments from
Trust Fund While Company Insolvent
 
3.1 The Trust Fund shall be subject to claims of general creditors of PPL in the
event PPL becomes Insolvent, and at any time the Trustee has actual knowledge,
or has determined, that PPL is Insolvent, the Trustee shall deliver the Trust
Fund to satisfy such claims as a court of competent jurisdiction may direct. PPL
shall be considered "Insolvent" for purposes of this Trust Agreement if (1) PPL
is unable to pay its debts as they become due or (2) PPL is subject to a pending
proceeding as a debtor or a debtor-in-possession under the federal Bankruptcy
Code, 11 U.S.C. 101 et seq. (or any successor federal statute).
3.2 At all times during the continuance of this Trust, as provided in Section
1.3 hereof, the principal and income of the Trust shall be subject to claims of
general creditors of PPL under federal and state law as set forth below.
3.3 The Board of Directors and the Chief Executive Officer of PPL shall have the
duty to inform the Trustee in writing that PPL has become Insolvent and the
basis on which they consider PPL to be Insolvent. If a person claiming to be a
creditor of PPL alleges in writing to the Trustee that PPL has become Insolvent,
the Trustee shall determine whether PPL is Insolvent and, pending such
determination, the Trustee shall be excused from compliance with any instruction
by PPL for payment of benefits or funds to Participants, their beneficiaries or
any other person.
3.4 If the Board of Directors or the Chief Executive Officer of PPL informs the
Trustee in writing that PPL has become Insolvent, the Trustee shall
independently determine, within a reasonable time that in no event shall exceed
sixty days after receipt of such notice, whether PPL is Insolvent and, pending
such determination, the Trustee shall make no payments from the Trust Fund
(unless otherwise required by applicable law), shall hold the Trust Fund for the
benefit of PPL's general creditors, and shall resume payments from the Trust
Fund only after the Trustee has determined that PPL is not Insolvent (or is no
longer Insolvent, if the Trustee initially determined PPL to be Insolvent).
3.5 If at any time the Trustee has determined that PPL is Insolvent, the Trustee
shall make no payments to Participants and shall hold the assets of the Trust
for the benefit of PPL's general creditors. Nothing in this Trust Agreement
shall in any way diminish any rights of Participants or their beneficiaries to
pursue their rights as general creditors of PPL with respect to benefits due
under the Plans or otherwise.
3.6 The Trustee shall permit payment of benefits to Participants in accordance
with Article IV of this Trust Agreement only after the Trustee has determined
that PPL is not Insolvent (or is no longer Insolvent). If the Trustee
discontinues payments from the Trust Fund and subsequently resumes such
payments, the first payments following such discontinuance shall include the
aggregate amount of all payment's which would have been made to Participants
under Article IV during the period of such discontinuance (together with
interest based upon the daily average, as determined by the Trustee, of the
Average Prime Rate Charged by Banks (Percent) as published in the Business
Conditions Digest, or any successor publication, of the Social and Economic
Statistics Administration, Bureau of Economic Analysis, of the U.S. Department
of Commerce, or any successor governmental agency), less the aggregate amount of
payments made to any such persons by or on behalf of PPL in lieu of the payments
provided for in Article IV during any such period of discontinuance.
3.7 Except as provided in Paragraph 3.3 or 3.4, or unless the Trustee has actual
knowledge that PPL is Insolvent, the Trustee shall have no duty to inquire
whether PPL is Insolvent. The Trustee may in all events rely on such evidence
concerning PPL's insolvency as may be a furnished to the Trustee which will give
the Trustee a reasonable basis for making a determination concerning PPL's
insolvency.
3.8 Nothing in this Trust Agreement shall in any way diminish any rights of a
person to pursue his rights as a general creditor of PPL under the Plans.


--------------------------------------------------------------------------------



Article IV
Payments from Trust Fund While Company Solvent


4.1 All payments from the Trust Fund while PPL is solvent shall be made by the
Trustee only to such persons who at any time prior to the occurrence of a Change
in Control were employees of PPL, or any of its subsidiaries, and, in such
manner, at such times, and in such amounts as required by the terms of each
respective Plan in effect when such payment is made or, if such payment is made
after a Change in Control occurs, as required by the terms of each respective
Plan in effect when any such Change in Control occurs.
4.2 Immediately preceding the occurrence of a Change in Control, PPL shall
deliver to the Trustee: a) a schedule (the "Payment Schedule") that indicates
the amounts payable in respect of each Participant, that provides a formula or
other instructions acceptable to the Trustee for determining the amounts so
payable, the form in which such amount is to be paid (as provided for or
available under the Plans), and the time of commencement for payment of such
amounts, and b) copies of all then current Plans and any subsequent amendments
thereto. Except as otherwise provided herein, the Trustee shall make payments to
the Participants in accordance with such Payment Schedule. The Trustee shall
make provision for the reporting and withholding of any federal, state or local
taxes that may be required to be withheld with respect to the payment of
benefits pursuant to the terms of the Plans and shall pay amounts withheld to
the appropriate taxing authorities or determine that such amounts have been
reported, withheld and paid by PPL.
4.3 PPL hereby agrees that the Accounting Party (as defined in Section 2.4)
shall have the exclusive responsibility, and the Trustee shall not have any
responsibility or duty under this Trust Agreement for determining that any
change in the Payment Schedule is in accordance with the terms of the Plan and
applicable law, including without limitation, the amount, timing or method of
payment and the identity of each person to whom such payments shall be made. The
Trustee shall have no responsibility or duty to determine the tax effect of any
payment or to see to the application of any payment.
4.4 The entitlement of a Participant to benefits under the Plans shall be
determined under the Plans, and any claim for such benefits shall be considered
and reviewed under the procedures, if any, set out in the Plans.
4.5 Notwithstanding anything contained in Paragraph 4.1, PPL may make payment of
benefits directly to Participants as they become due under the terms of the
Plans. PPL shall notify the Trustee of its decision to make payment of benefits
directly prior to the time amounts are payable to Participants. In addition, if
the principal of the Trust, and any earnings thereon, are not sufficient to make
payments of benefits in accordance with the terms of the Plans, PPL shall make
the balance of each such payment as it falls due. The Trustee shall notify PPL
where principal and earnings are not sufficient. The Trustee shall have no
responsibility to inquire whether payments have been made pursuant to the Plans
in question.
4.6 In no event shall the Trustee knowingly cause any payment or distribution to
be made from the Trust Fund pursuant to the terms of any Plan for any purpose in
an amount which is in excess of the then current balance of the Plan Account (as
defined in Section 2.3) attributable to that Plan.
4.7 After the occurrence of a Change in Control, if a Participant does not
receive a payment that the Participant believes he or she has become entitled to
under any Plan, he or she shall notify the Trustee of such entitlement. Within
thirty (30) days of its receipt of such notice, the Trustee shall determine
whether the terms of the Plan dictate that the Participant is entitled to a
payment. If the Trustee determines that a payment is required, the Trustee shall
make the payment to the Participant as soon as practicable, but in no event
shall the payment be made later than thirty (30) days after the expiration of
the initial thirty-day period. The Trustee shall provide PPL with written
confirmation of the fact and amount of such payment after it is made. The
Trustee's decision shall be final and binding, and the Participant shall be
notified of the decision in writing within ten (10) days. The notice shall
include specific reasons for the decision, including specific references to the
pertinent Plan provisions on which the decision is based, and shall be written
in a manner calculated to be understood by the Participant. The provisions of
this Paragraph 4.7 shall apply only after the occurrence of a Change in Control.
The Trustee may rely upon direction from the Accounting Party in making such
determinations.
4.8 The Trustee shall not be liable for any payment made in good faith without
actual notice or knowledge of the changed condition or status of any recipient
thereof. If the Trustee has responsibility for benefit payments and if any
payment is not claimed, the Trustee shall retain the payment as part of the
Trust Fund.
4.9 Except as provided in this Article IV, after the Trust has become
irrevocable, PPL shall have no right or power to direct the Trustee to return to
PPL or to divert to others any of the Trust assets before all payments of
benefits have been made to Participants and their beneficiaries pursuant to the
terms of the Plans and all expenses of the Trust have been paid. At any time
prior to the Trust becoming irrevocable, however, PPL shall have the right or
power to direct the Trustee to return to PPL any of the assets of the Trust.


--------------------------------------------------------------------------------



Article V
Responsibilities of the Trustee


5.1 The Trustee shall act with the care, skill, prudence and diligence under the
circumstances then prevailing that a prudent person acting in like capacity and
familiar with such matters would use in the conduct of an enterprise of a like
character and with like aims (the "Prudent Man Standard of Care"); provided,
however, that Trustee shall incur no liability to any person for any action
taken pursuant to a direction, request or approval given by PPL or the
Accounting Party which is contemplated by, and in conformity with, the terms of
the Plan or this Trust and is given in writing by PPL or the Accounting Party.
In the event of a dispute between PPL and a party, the Trustee may apply to a
court of competent jurisdiction to resolve the dispute. The Trustee shall not be
responsible for the title, validity or genuineness of any property or evidence
of title thereto received by it or delivered by it pursuant to this Trust
Agreement and shall be held harmless in acting upon any notice, request,
direction, instruction, consent, certification or other instrument believed by
it to be genuine and delivered by the proper party or parties. Under no
circumstances shall the Trustee be liable for consequential, special, or
speculative damages under the Trust Agreement even if the Trustee is advised as
to the possibility thereof. It is understood and agreed that the Trustee shall
be under no duty to take any action other than herein specified with respect to
any securities or other property at any time deposited hereunder unless
specifically agreed to by the Trustee in writing or as otherwise provided in
this Trust Agreement. Subject to the Accounting Party's power of investment
direction under Article X, the Trustee shall have exclusive authority and
discretion to hold, manage, care for and protect the Trust Fund and shall have
the following powers and discretions in addition to those conferred by law:
(a) To invest and reinvest the Trust Fund in such equities (of any
classification, including common and preferred stocks), fixed income, cash, cash
equivalents or other property (real, personal or mixed) and interests in
investment companies and investment trusts as the Trustee shall deem advisable,
excluding any obligations or security, or other property of PPL, whether or not
such investments and reinvestments be authorized by any state law for the
investment of Trust Funds generally;
(b) To sell, exchange, convey, transfer or dispose of, and also to grant options
with respect to, any property, whether real or personal, at any time held by it
by private contract or by public auction, for cash or upon credit, or partly for
cash and partly upon credit, as the Trustee may deem best, and no person dealing
with the Trustee shall be bound to see to the application of the purchase money
or to inquire into the validity, expediency or propriety of any such sale or
other disposition;
(c) To compromise, compound and settle any debt or obligation due to or from it
as the Trustee and to reduce the rate of interest thereon, to extend or
otherwise modify, or to foreclose upon default or otherwise enforce or act with
respect to any such obligation;
(d) If directed by the Accounting Party, Trustee shall vote as instructed by
Accounting Party, in person or by general or limited proxy, any stocks or other
securities at any time held in the Trust Fund, at any meeting of stockholders or
security holders, in respect to any business which may come before the meeting.
(e) To vote, in person or by general or limited proxy, any stocks or other
securities at any time held in the Trust Fund, at any meeting of stockholders or
security holders, in respect to any business which may come before the meeting;
to exercise any options appurtenant to any stocks, bonds or other securities for
the conversion thereof into other stocks, bonds or securities; to exercise or
sell any conversion or subscription rights appurtenant to any stocks, bonds or
other securities at any time held in the Trust Fund, and to make any and all
necessary payments therefor; to join in, and to approve, or to dissent from and
to oppose, any corporate act or proceeding, including any reorganization,
recapitalization, consolidation, merger, dissolution, liquidation, sale of
assets or other action by or plan in respect of corporations or properties, the
stocks or securities of which may at any time be held in the Trust Fund; to
deposit with any committee or depository, pursuant to any plan or agreement of
protection, reorganization, consolidation, sale, merger, or other readjustment,
any property held in the Trust Fund; and to make payment from the Trust Fund of
any charges or assessments imposed by the terms of any such plan or agreement;
(f) To accept and hold any securities or other property received by it under the
provisions of any of the subdivisions of this Article whether or not the Trustee
would be authorized hereunder then to invest therein;
(g) To borrow money on behalf of the Trust upon such terms and conditions as the
Trustee shall deem advisable to carry out the purposes of the Trust and to
pledge securities or other property of the Trust Fund in repayment of any such
loan;
(h) To enforce any right, obligation or claim in its discretion and in general
to protect in any way the interests of the Trust Fund, either before or after
default, and in case the Trustee shall, in its discretion, consider such action
for the best interest of the Trust Fund, to abstain from the enforcement of any
right, obligation or claim and to abandon any property, whether real or
personal, which at any time may be held by the Trustee;
(i) To make, execute, acknowledge and deliver any and all deeds, leases,
assignments, transfers, conveyances and any and all other instruments necessary
or appropriate to carry out any powers herein granted;
(j) To cause any investments from time to time held by it hereunder to be
registered in, or transferred into, its name as the Trustee or the name of its
nominee or nominees, and with or without designation of fiduciary capacity, or
to retain any investments unregistered or in form permitting transfer by
delivery, but the books and records of the Trustee shall at all times show that
all such investments are part of the Trust Fund;
(k) To hold any part or all of the Trust Fund uninvested;
(l) The Trustee may not invest in securities (including stock and the rights to
acquire stock) or obligations issued by PPL or an Employer as that term is
defined in the Plan, except by reason of the inclusion of such securities in a
broadly inclusive index, mutual fund, or collective investment medium.
Notwithstanding anything else in this Agreement to the contrary, including,
without limitation, any specific or general power granted to the Trustee,
including the power to invest in real property, no portion of the Trust Fund
shall be invested in real estate. For this purpose, “real estate” includes, but
is not limited to, any direct or indirect interest in real property, leaseholds
or mineral interests.
5.2 If the Trustee undertakes or defends any litigation arising in connection
with this Trust, the Trustee shall act only under the Prudent Man Standard of
Care, and PPL agrees to indemnify the Trustee against the Trustee’s costs,
expenses and liabilities (including, without limitation, attorney’s fees and
expenses) relating thereto and to be primarily liable for such payments if the
following conditions are met: (a) theTrustee shall notify the Accounting Party
as soon as practicable after it has received actual notice of litigation, or
when the Trustee has reached a decision to undertake litigation but prior to
filing a complaint or other written notice to any party or agency, and (b) the
Trustee shall at all times afford the Accounting Party the reasonable
opportunity to approve (which approval shall not be unreasonably withheld) the
hiring or discharge of legal counsel and the settlement or other conclusion of
any such litigation. If PPL does not pay such costs, expenses and liabilities in
a reasonably timely manner, the Trustee may obtain payment from the Trust. In no
event shall the Trustee have any liability or responsibility to undertake or
defend any litigation unless the Trustee is reasonably assured of receiving
payment of related fees and expenses. The Trustee shall have, without exclusion,
all powers conferred on trustees by applicable law, unless expressly provided
otherwise herein; provided, however, that if an insurance policy is held as an
asset of the Trust, the Trustee shall have no power to name a beneficiary of the
policy other than the Trust, to assign the policy (as distinct from conversion
of the policy to a different form) other than to a successor Trustee, or to loan
to any person other than PPL the proceeds of any borrowing against such policy.
Subject to the foregoing, the Trustee shall have the exclusive authority:
(a) to retain an actuary to calculate the amount of any benefit payments due
pursuant to Paragraph 1.4 of Article I; and
(b) to do all acts which the Trustee may deem necessary or proper and to
exercise any and all of the powers of the Trustee under this Trust Agreement
upon such terms and conditions as to the Trustee may seem in the best interests
of the Trust Fund.
5.3 The Trustee, at the expense of the Trust or PPL, may consult with legal
counsel (who prior to the occurrence of a Change in Control may also be counsel
for PPL generally) with respect to any of its duties or obligations hereunder. 
The Trustee may consult with counsel, and the Trustee shall not be deemed
imprudent by reason of its taking or refraining from taking any action, prior to
the occurrence of a Change in Control, in accordance with the opinion of counsel
for PPL. PPL agrees to indemnify and hold the Trustee harmless from and against
any loss, costs and expenses including without limitation reasonable attorneys'
fees and other costs and expenses incident to any suit, action, investigation,
claim or proceeding that the Trustee may incur in the administration of the
Trust Fund, and this provision shall survive termination of this Trust Agreement
and the Trust, provided the following conditions are met: (a) the Trustee shall
act at all times under the Prudent Man Standard of Care, (b) the Trustee shall
notify the Accounting Party as soon as practicable after it has received actual
notice of the suit, action, investigation, claim or proceeding, and (c) the
Trustee shall at all times afford the Accounting Party the reasonable
opportunity to approve (which approval shall not be unreasonably withheld) the
hiring or discharge of legal counsel and the settlement or other conclusion of
any such matter. The Trustee shall not be required to give any bond or any other
security for the faithful performance of its duties under this Trust Agreement,
except such as may be required by any law which prohibits the waiver thereof.
5.4 Trustee, at the reasonable and prudent expense of the Trust or PPL, may hire
agents, accountant, actuaries, investment advisors, financial consultants or
other professionals to assist it in performing any of its duties or obligations
hereunder. The Trustee shall be entitled, as it may deem appropriate from time
to time, to require of PPL such certifications and proofs of facts or other
information and/or cooperation as shall permit the Trustee to perform its duties
or to exercise the powers granted the Trustee under this Trust Agreement and
shall be entitled to rely thereon.
5.5 The Trustee shall not be responsible in any manner whatsoever for the
correctness of the recitals of fact herein (other than recitals of fact relating
solely to the Trustee and its power and authority to enter into and perform this
Trust Agreement) all of which have been made by PPL solely; and the Trustee
shall not be responsible or accountable in any manner whatsoever for or with
respect to the validity or sufficiency of this Trust Agreement and makes no
representation with respect thereto. The Trustee shall not be responsible for
the sufficiency of the Trust to pay the benefits contemplated by the Plans or
for the use or application by PPL of any monies held in the Trust when disbursed
in conformity with this Trust Agreement.
5.6 During the term of this Trust, all of the income received by the Trust, net
of expenses and taxes, shall be accumulated and reinvested.
5.7 Notwithstanding any powers granted to the Trustee pursuant to this Trust
Agreement or to applicable law, the Trustee shall not have any power that could
give this Trust the objective of carrying on a business and dividing the gains
therefrom, within the meaning of section 301.7701-2 of the Procedure and
Administrative Regulations promulgated pursuant to the Internal Revenue Code.
5.8 The Trustee shall not be liable for any expense, loss, claim or damage
(including counsel fees) suffered by the Plan or Participant arising out of or
caused by any delay in, or failure of, performance by the Trustee, in whole or
in part, arising out of, or caused by, unforseeable circumstances beyond the
Trustee’s control, including without limitation: acts of God, interruption,
delay in, or loss (partial or complete) of electrical power or external computer
(hardware or software) or communication services (including access to book-entry
securities systems maintained by Federal Reserve Bank of New York and/or any
clearing corporation); act of civil or military authority; sabotage; natural
emergency; epidemic; war or other government actions; civil disturbance; flood,
earthquake, fire, other catastrophe; strike or other labor disturbance by
employees of nonaffiliates; government, judicial, or self regulatory
organization order, rule or regulation; riot; energy or natural resource
difficulty or shortage; and inability to obtain materials, equipment, or
transportation, provided, in all cases, Trustee has acted under the Prudent Man
Standard of Care to mitigate, control, and prevent losses and expenses due to
such circumstances.
5.9 The Trustee is not a party to, and has no duties or responsibilities under,
the Plan other than those that may be expressly contained in this Trust
Agreement. In any case in which a provision of this Trust Agreement conflicts
with any provision in the Plan, this Trust Agreement shall control. The Trustee
shall have no duties, responsibilities or liability with respect to the acts or
omissions of any prior or successor trustee.
5.10 The Trustee shall have no responsibility with respect to: (i) the selection
or monitoring of any insurance policies or insurance contracts held in the Trust
or the insurers issuing such policies or contracts; or (ii) the payment of any
premiums with respect to such policies or contracts.
5.11 The duties of the Trustee shall be limited to the assets held in the Trust,
and the Trustee shall have no duties with respect to assets held by any other
person including, without limitation, any other trustee for the Plan. The
Accounting Party may request the Trustee to perform a recordkeeping service with
respect to property held by others and not otherwise subject to the terms of
this Trust Agreement. To the extent the Trustee shall agree to perform this
service, its sole responsibility shall be to accurately reflect information on
its books which it has received from an authorized party.


--------------------------------------------------------------------------------



Article VI
Fees, Expenses and Taxes


6.1 PPL shall pay the reasonable expenses incurred by the Trustee in or as a
result of the performance of its duties hereunder, including reasonable fees and
expenses for services rendered to the Trustee, and such compensation to the
Trustee as may be agreed upon in writing from time to time between PPL and the
Trustee. After the occurrence of a Change in Control, the compensation of the
Trustee shall be determined by the application of the current rates then charged
by the Trustee for the provision of the types of investment and trustee services
contemplated in this Trust Agreement to trusts of a similar character and size.
6.2 PPL shall pay the reasonable expenses incurred by the Accounting Party, if
other than PPL, in or as a result of the performance by its members of their
duties hereunder. Such expenses shall include but not be limited to the cost of
travel as well as the cost of any communications with the Trustee or
Participants. PPL shall also pay to the Accounting Party, if other than PPL,
such compensation as may be provided for by resolution of the Board of Directors
of PPL prior to the occurrence of a Change in Control.
6.3 If PPL fails to pay any such expenses and compensation as provided for in
Paragraphs 6.1 and 6.2, the Trustee shall pay them from the Trust Fund.
6.4 Any taxes, including personal property taxes, income taxes, transfer taxes
and other taxes of any kind whatsoever that may under any existing or future
laws be assessed against or levied upon or in respect of the Trust Fund or its
assets or any interest therein shall be paid by PPL. The word "taxes" in this
Article VI shall be deemed to include any interest or penalties that may be
levied or imposed in respect to any taxes.
6.5 To the extent the Accounting Party has provided necessary information to the
Trustee, the Trustee shall be responsible for any necessary withholding and
reporting of federal taxes related to the payment of benefits pursuant to the
terms of the Plan and shall pay amounts withheld to the appropriate taxing
authorities. In addition, to the extent the Accounting Party has provided
necessary information to the Trustee, the Trustee shall use reasonable efforts
to assist such Accounting Party with respect to any “Tax Obligations.” The term
“Tax Obligations” means the responsibility for payment of taxes, withholding,
certification and reporting requirements, claims for exemptions or refund,
interest, penalties and other related expenses of the Trust, including but not
limited to the requirements set forth in this Article VI. Notwithstanding the
foregoing, the Trustee shall have no responsibility or liability for any Tax
Obligations now or hereafter imposed on PPL or the Trust by any taxing
authorities, domestic or foreign, except as provided by applicable law. To the
extent the Trustee is responsible under any applicable law for any Tax
Obligation, the Accounting Party shall inform the Trustee of all Tax
Obligations, shall direct the Trustee with respect to the performance of such
Tax Obligations. All such Tax Obligations shall be paid from the Trust unless
paid by PPL.


--------------------------------------------------------------------------------



Article VII
Accounts of the Trustee


7.1 The Trustee shall keep accurate and detailed accounts of all investments,
receipts and disbursements and other transactions hereunder, and all accounts,
books and records relating thereto shall be open at all reasonable times to
inspection and audit by any person or persons designated by the Accounting
Party. The cost of any audit if requested by the Accounting Party shall be paid
by PPL.
7.2 Within ninety (90) days following the close of each calendar year, the
Trustee shall file with the Accounting Party and PPL, if different, a written
account setting forth all investments, receipts, disbursements, and other
transactions of the Trust Fund effected by it during such fiscal year including
a description of all securities and investments purchased and sold, with the
cost or net proceeds of such purchases or sales, and showing all cash,
securities and other property held, including values at the end of such calendar
year.
7.3 Upon the expiration of one hundred eighty days following the filing as above
provided of such account, such account shall be considered as final and binding
upon the Accounting Party, PPL, its subsidiaries, directors, former directors,
Participants, employees, former employees, retired employees, their
beneficiaries, and the Trustee, as if settled by a court of competent
jurisdiction, and the Trustee shall be forever released and discharged from any
liability or accountability to anyone in connection with or arising or resulting
from any of the acts or transactions shown therein, except with respect to such
acts or transactions as to which the Accounting Party shall within such one
hundred eighty day period file with the Trustee written objections or which
involve manifest error, gross negligence, willful misconduct or fraud.
7.4 Accounts of the Trustee need only be settled with the Accounting Party.
Subject to any express provision of applicable law as may be in effect from time
to time to the contrary, no other person or party shall be entitled to any
accounting by the Trustee.
7.5 Nothing contained in this Trust Agreement shall, however, preclude the
Trustee from having any of its accounts settled by a court of competent
jurisdiction. In any action or proceeding for settlement of the accounts of the
Trustee or concerning administration of the Trust Fund, the Accounting Party and
the Trustee shall be the only necessary parties thereto. To the extent provided
by law, service of any notice or process upon the Accounting Party shall be
deemed for all purposes service upon PPL's subsidiaries, directors, former
directors, Participants, employees, former employees, and retired employees of
PPL, and their beneficiaries and any final judgment in any such action or
proceeding shall be binding and conclusive on the Accounting Party, PPL,
employees, former employees, directors, former directors and retired employees
of PPL and their beneficiaries and the Trustee.


--------------------------------------------------------------------------------



Article VIII
Resignation or Removal of the Trustee


8.1 The Trustee may be removed by the Accounting Party to the extent provided in
Article X at any time upon sixty days notice in writing. The Trustee shall have
the right to resign at any time by giving sixty days notice in writing to the
Accounting Party, provided that such resignation shall not become effective
until a successor trustee has accepted its appointment. Upon such removal or
notice of resignation of the Trustee, provided the Trust is not revoked, the
Accounting Party shall appoint and designate a successor Trustee, which shall be
a corporate trustee qualified to conduct trust business in Pennsylvania, which
is independent of and not subject to control by PPL. Such successor trustee
shall qualify as such by delivering a written acceptance of the trust to the
Accounting Party and the retiring Trustee, and thereupon all the provisions
hereof shall relate and be applicable to such successor Trustee. Until the
effective date of the assumption by the successor Trustee of its duties under
this Trust Agreement, the retiring Trustee shall continue to function and be
bound hereunder as trustee hereof. Upon receipt of such written acceptance the
retiring Trustee shall forthwith file with the Accounting Party a written
account of its acts in the same form as its annual account above provided for in
Article VII from the date of its last annual account to the date of the
acceptance of the Trust by the successor trustee and settlement of such account
shall be accomplished as in Article VII. Upon the filing of such account, the
retiring Trustee shall transfer and deliver the Trust Fund to the successor
Trustee but shall be entitled to reserve therefrom and hold such assets as it
may reasonably deem necessary to provide for any and all expenses and payments
properly chargeable against the Trust Fund or for which the Trust Fund may be
liable or to which the retiring Trustee may be entitled by way of fees and
expenses in the settlement of its account. If the assets so withheld are
insufficient or excessive for such purposes, the retiring Trustee shall be
entitled to reimbursement for any deficiency out of the Trust Fund from the
successor Trustee, or shall deliver the excess to the successor Trustee, as the
case may be. To the extent permitted by law, upon the transfer of the Trust Fund
as above provided and the settlement of its account, the retiring Trustee's
previous annual accounts having been settled as provided in Article VII, the
retiring Trustee shall thereupon be discharged from any further duty, obligation
or responsibility with respect to the operation of the Trust Fund or any matter
connected therewith prior to the delivery of said written acceptance except
matters which relate to manifest error, gross negligence, willful misconduct or
fraud.
8.2 If the Trustee resigns or is removed, a successor shall be appointed, in
accordance with Section 8.1 hereof, by the effective date of resignation or
removal under Section 8.1. If no such appointment has been made, provided PPL
has not revoked the Trust, the Trustee may apply to a court of competent
jurisdiction for appointment of a successor or for instructions. All expenses of
the Trustee in connection with the proceeding shall be allowed as administrative
expenses of the Trust.


--------------------------------------------------------------------------------



Article IX
Action of PPL or the Accounting Party


9.1 Any action of PPL pursuant to any of the provisions of this Trust Agreement
shall be evidenced by a written notice or direction to such effect over the
signature of: i) any officer or ii) other representative of PPL who shall have
been certified to the Trustee by the President, Treasurer or Secretary of PPL as
having such authority. The Trustee shall be fully protected in acting in
accordance with such notices or directions. All communications from PPL to the
Trustee shall be in writing, signed by the person designated as having such
authority as PPL shall certify to the Trustee, and the Trustee shall act and be
fully protected in acting in accordance with such communications.
9.2 Any action of the Accounting Party pursuant to provisions of this Trust
Agreement shall be evidenced by a written notice or direction to such effect
over the signature of any one or more members of the Accounting Party. Prior to
the occurrence of a Change in Control, the President, Treasurer or Secretary of
PPL shall advise the Trustee of the name or names of the person or persons who
will serve as members of the Accounting Party after the occurrence of such
Change in Control. After such Change in Control, current members of the
Accounting Party shall advise the Trustee of the name or names of any new person
or persons serving as members of the Accounting Party.
9.3 All communications from the Accounting Party to the Trustee shall be in
writing, signed by the person designated as having such authority as PPL or
member of the Accounting Party shall certify to the Trustee, and the Trustee
shall be fully protected in acting in accordance with such communications.
9.4 PPL shall furnish the Trustee with a written list of the names, signatures
and extent of authority of all persons constituting the Accounting Party as
defined in Section 2.4. The Trustee shall be entitled to rely on and shall be
fully protected in acting upon direction from such person until notified in
writing by PPL, as appropriate, of a change in the make up of the Accounting
Party.


--------------------------------------------------------------------------------



Article X
Reservation of Powers


10.1 The Accounting Party expressly reserves the powers to:
(a) remove the Trustee;
(b) direct the investment and reinvestment of the principal and income of the
Trust Fund; it shall be the duty of the Trustee to act strictly in accordance
with such investment directions, and any changes therein, as so communicated to
the Trustee from time to time in writing. To the maximum extent permitted by
law, the Trustee shall have no duty or responsibility (i) to advise with respect
to, or inquire as to the propriety of, any such investment direction or (ii) for
any investment decisions made with respect to the Trust by PPL or the Accounting
Party. In the absence of investment direction by the Accounting Party, the
Trustee shall invest Trust assets in any manner permitted under Section 5.1; and
(c) following the occurrence of a Change in Control, modify, alter or amend this
Trust Agreement, provided that no such modification, alteration or amendment may
directly or indirectly (i) affect any Participant's entitlement to receive
benefit payments under any Plan or under this Trust Agreement or the amount,
form or timing of such benefit payments, (ii) alter the relative funding levels
of the Plan Accounts, (iii) alter the method of allocation of Trust Fund
earnings and losses among the Plan Accounts, (iv) eliminate the requirement
under this Trust Agreement of separate accounting for the interests of each Plan
in the Trust Fund, (v) impair or otherwise affect any claims which general
creditors of PPL may have with respect to the Trust Fund in the event of PPL
becomes Insolvent, (vi) change the rights, duties, powers, liabilities or
immunities of the Trustee hereunder without the Trustee's written consent,
except as provided upon the Trustee's removal in Article VIII, (vii) eliminate
the restrictions set forth in this subparagraph 10.1(c), or (viii) confer upon
the Trustee or any other person, directly or indirectly, the power or authority
to effect any result prohibited under clauses (i)-(vii) of this subparagraph
10.1(c). No provision of this Trust Agreement may be amended by PPL in any
manner adverse to Participants following a Change in Control.
10.2 Subject to the provisions of Paragraphs 10.1 and 10.3 of this Article X,
PPL expressly reserves the powers to:

(a) modify, alter, amend, terminate or revoke this Trust Agreement and the trust
hereby created to any extent and in any respect deemed advisable by PPL, through
an action of PPL that is in writing duly executed and acknowledged and delivered
to the Trustee; provided however, that the rights, duties, powers, liabilities
or immunities of the Trustee hereunder shall not be changed without its written
consent, except as provided upon the Trustee's removal in Article VIII;
(b) withdraw from the Trust Fund any property forming a part of the Trust Fund,
any such withdrawal shall be considered a revocation of this Trust solely with
respect to such property;
(c) reallocate amounts among Plan Accounts in the Trust Fund;
(d) require the Trustee to furnish such information as may be reasonably
requested in regard to the operations of the Trust Fund and the investment
thereof;
(e) add to or delete from Appendix A one or more nonqualified deferred
compensation plans or agreements for PPL's or its subsidiaries employees;
(f) add to or delete from Appendix A one or more individual employment
agreements with employees of PPL or any of its subsidiaries; and
(g) contribute to the Trust Fund property other than cash or marketable
securities to the extent not expressly prohibited by the Plans or within the
terms of this Trust, if acceptable to the Trustee.
10.3 The right of PPL to exercise the powers reserved to it under Paragraph 10.2
of this Article shall expire upon the occurrence of a Change in Control. For
purposes of this Trust Agreement, a Change in Control shall be deemed to have
occurred
(a) if one of the following events occurs:
(I) the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on the date hereof,
constitute the Board of Directors and any new director (other than a director
whose initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company) whose appointment or election by
the Board of Directors or nomination for election by the Company's shareowners
was approved or recommended by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors on the date hereof or
whose appointment, election or nomination for election was previously so
approved or recommended;
(II) any Person becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 20% or more of the combined voting power
of the Company's then outstanding securities entitled to vote generally in the
election of directors;
(III) there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation or other
entity, other than (I) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof), in combination with the ownership of any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any
subsidiary of the Company, at least 60% of the combined voting power of the
securities of the Company or at least 60% of the combined voting power of the
securities of such surviving entity or any parent thereof outstanding
immediately after such merger or consolidation; or (II) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (excluding in the
securities Beneficially Owned by such Person any securities acquired directly
from the Company or its Affiliates) representing 20% or more of the combined
voting power of the Company's then outstanding securities;
(IV) the shareowners of the Company approve a plan of complete liquidation or
dissolution of the Company; or
(V) the Board of Directors adopts a resolution to the effect that a "Change in
Control" has occurred or is anticipated to occur.
(b) For purposes of this Trust Agreement, a "Potential Change in Control" shall
be deemed to have occurred if the event set forth in any one of the following
paragraphs shall have occurred:
(I) PPL enters into an agreement, the consummation of which would result in the
occurrence of a Change in Control;
(II) PPL or any Person publicly announces an intention to take or to consider
taking actions which if consummated would constitute a Change in Control;
(III) the Board of Directors adopts a resolution to the effect that, for
purposes of this Agreement, a Potential Change in control has occurred; or
(IV) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of PPL representing 5% or more of the combined voting power of PPL's
then outstanding securities entitled to vote generally in the election of
directors.
Notwithstanding the foregoing, a "Potential Change in Control" shall not be
deemed to occur if (i) a Person acquired such beneficial ownership of 5% or more
of the Company's outstanding common shares but less than 20% and such Person has
reported or is required to report such ownership on Schedule 13G under the
Securities Exchange Act of 1934 (the "Exchange Act") (or any comparable or
successor report); (ii) a Person acquired such beneficial ownership of 5% or
more of the Company's outstanding common shares and such Person has reported or
is required to report such ownership under Schedule 13D under the Exchange Act
(or any comparable or successor report), which Schedule 13D does not state any
intention to or reserve the right to control or influence the management or
policies of the Company or engage in any of the actions specified in Item 4 of
such Schedule (other than the disposition of the common shares) and, within 10
business days of being requested by the Company to advise it regarding the same,
certifies to the Company that such Person acquired common shares amounting to 5%
or more of the Company's outstanding common shares inadvertently and who or
which, together with all Affiliates thereof, thereafter does not acquire
additional common shares while the Beneficial Owner, as such term is defined in
or used by Regulation 13D-G as promulgated under the Exchange Act, of 5% or more
of the common shares then outstanding; provided, however, that if the Person
requested to so certify fails to do so within 10 business days, then a Potential
Change in Control shall be deemed to have occurred immediately after such
10-Business-Day period; or (iii) any Person who becomes the Beneficial Owner of
5% or more of the common shares then outstanding due to the repurchase of common
shares by the Company unless and until such Person, after becoming aware that
such Person has become the Beneficial Owner of 5% or more of the common shares
then outstanding, acquires beneficial ownership of additional common shares
representing 1% or more of the common shares then outstanding.
(d) For purposes of this Paragraph 10.3:
"Beneficial Owner" shall have the meaning set forth in Rule 13d-3 under the
Exchange Act; and "Person" shall have the meaning given in Section 3(a)(9) of
the Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof,
except that such term shall not include (i) PPL or any of its subsidiaries, (ii)
a trustee or other fiduciary holding securities under an employee benefit plan
of PPL or any of its Affiliates (as defined in Rule 12b-2 promulgated under
Section 12 of the Exchange Act), (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (iv) a corporation
owned, directly or indirectly, by the stockholders of PPL in substantially the
same proportions as their ownership of stock of PPL.
10.4 The Board of Directors or the Chief Executive Officer or any Participant
may notify the Trustee in writing as promptly as practicable following the
occurrence of a Change in Control or Potential Change in Control, and the
Trustee shall not be charged with knowledge of such Change in Control or
Potential Change in Control in the absence of written notification.
10.5 The Trustee is not a party to any Plan except insofar as the Trustee has
assumed duties under a Plan as specifically provided in this Trust Agreement.
PPL retains the right to amend any provision of any Plan to the extent provided
for in such Plan, including provisions relating to the Trustee; provided,
however, that the allocation of responsibilities to the Trustee shall not be
amended, altered or modified without the prior written consent of the Trustee,
and no amendment to any Plan shall allocate responsibilities between the Trustee
and PPL in a manner inconsistent with the terms of this Trust Agreement.

 


--------------------------------------------------------------------------------



Article XI
Surplus Plan Accounts and Termination of Trust


11.1 If this Trust Agreement is terminated under Article X with respect to any
Plan at a time when there is a Plan Account attributable to such Plan or if the
Trustee determines that certain amounts attributable to a Plan Account will not
be required to make benefit payments under the Plan for which such Plan Account
is maintained, the value of the Plan Account or portion thereof attributable to
such Plan shall be allocated in the Trustee's discretion among the remaining
Plan Accounts in a way that the Trustee believes best maximizes benefit payments
under Article IV.
11.2 Unless the Trust is revoked under Article X, the Trust shall not terminate
until the date on which no person is or will ever be entitled to benefit
payments under the Plans. Any assets remaining in the Trust shall be returned to
PPL upon revocation or termination of the Trust.


--------------------------------------------------------------------------------



Article XII
Merger or Consolidation of the Trustee


12.1 Any corporation into which the Trustee may be merged or with which it may
be consolidated, or any corporation resulting from any merger, reorganization or
consolidation to which the Trustee may be a party, or any corporation to which
all or substantially all of the trust business of the Trustee may be transferred
shall be the successor of the Trustee hereunder without the execution or filing
of any instrument or the performance of any further act; provided that in case
of any such transfer of trust business the transferee corporation shall file
with PPL written acceptance of the Trust hereby created.


--------------------------------------------------------------------------------



Article XIII
Miscellaneous


13.1 This Trust Agreement, as amended from time to time, shall be administered,
construed and enforced according to the laws of the Commonwealth of Pennsylvania
and in courts situated in that Commonwealth. The situs of the Trust shall be
Lehigh County, Pennsylvania.
13.2 This Trust Agreement may be executed in any number of counterparts, each of
which shall be deemed an original, and said counterparts shall constitute but
one and the same instrument.
13.3 Nothing in this Trust Agreement shall require PPL to retain any employee in
its service or the service of any of its subsidiaries.
13.4 The Trustee by joining in the execution of this Trust Agreement hereby
signifies its acceptance of the Trust hereby created.
13.5 Notwithstanding anything in this Trust Agreement to the contrary, this
Trust shall terminate no later than twenty-one years after the death of the last
survivor in being upon the cessation of PPL's powers under Article X of the
class consisting of the persons entitled to receive benefits under the Plans.
13.6 No attempt by any person entitled to benefits under the Plan to assign,
alienate, anticipate, sell, transfer, pledge, encumber or place a charge upon
any benefit or any installment thereof shall be recognized by the Trustee, nor
shall the Trustee recognize any such attempt to attach or garnish or otherwise
subject the Trust Fund or any benefit or any installment thereof to legal
process, except as the Trustee may be required to do by law.
13.7 Any provision of this Trust Agreement prohibited by law shall be
ineffective to the extent of any such prohibition, without invalidating the
remaining provisions hereof.
13.8 This Trust Agreement shall be binding upon any successors or assigns of PPL
and any transferee(s) of all or substantially all of PPL's assets.
13.9 Any notice to the Trustee shall be sent to the following:



 
Wachovia Bank, N.A.
Attn: Heather E. Lineaweaver
600 Penn Street, 1st Floor PA6450
Reading, PA 19602
     
Any notice to PPL shall be sent to the
     
PPL Corporation
Attn: James E. Abel
Two North Ninth Street
Allentown, Pennsylvania 18101


Either party hereto may designate a new representative for the purpose of
receiving notices by notifying the other party in writing of the name and
address of such new representative. An Accounting Party other than PPL shall
notify both PPL and Trustee of the name and address of its designated
representative authorized from time to time to receive notices.


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Trust Agreement has been duly executed by the
authorized officers of the parties hereto.





   
PPL CORPORATION
ATTEST:
   
                                                         
 
By:                                                                     
   
Name:   James E. Abel                                      
   
Title:    Vice President-Finance and Treasurer  
   
Date:                                                                  








   
WACHOVIA BANK, N.A. AS TRUSTEE
ATTEST:
   
                                                         
 
By:                                                                     
   
Name:                                                                
   
Title:                                                                   
   
Date:                                                                  

--------------------------------------------------------------------------------


APPENDIX A




Name of Plan
Designated
Hereunder
Effective
   
Robert J. Grey Severance Agreement of March 1, 2007
March 1, 2007
James H. Miller Severance Agreement of March 1, 2007
March 1, 2007
William H. Spence Severance Agreement of March 1, 2007
March 1, 2007
Paul Farr Severance Agreement of March 1, 2007
March 1, 2007
James E. Abel Severance Agreement of March 1, 2007
March 1, 2007
Joanne H. Raphael Severance Agreement of March 1, 2007
March 1, 2007
Paul E. Russell Severance Agreement of March 1, 2007
March 1, 2007
Joseph R. Schadt Severance Agreement of March 1, 2007
March 1, 2007
Ronald Schwarz Severance Agreement of March 1, 2007
March 1, 2007
Vijay Singh Severance Agreement of March 1, 2007
March 1, 2007
Edward T. Novak Severance Agreement of March 1, 2007
March 1, 2007
Jerry M. Simmons, Jr. Severance Agreement of March 1, 2007
March 1, 2007
Dennis J. Murphy Severance Agreement of March 1, 2007
March 1, 2007
Bryce L. Shriver Severance Agreement of March 1, 2007
March 1, 2007
George T. Jones Severance Agreement of March 1, 2007
March 1, 2007
Robert A. Saccone Severance Agreement of March 1, 2007
March 1, 2007
Britt T. McKinney Severance Agreement of March 1, 2007
March 1, 2007
Bradley E. Spencer Severance Agreement of March 1, 2007
March 1, 2007
Paul T. Champagne Severance Agreement of March 1, 2007
March 1, 2007
Michael E. Kroboth Severance Agreement of March 1, 2007
March 1, 2007
Clarence J. Hopf, Jr. Severance Agreement of March 1, 2007
March 1, 2007
Robert M. Geneczko Severance Agreement of March 1, 2007
March 1, 2007
David G. DeCampli Severance Agreement of March 1, 2007
March 1, 2007
Robert W. Burke, Jr. Severance Agreement of March 1, 2007
March 1, 2007
Rick L. Klingensmith Severance Agreement of March 1, 2007
March 1, 2007


